03-14-00445-CR

                                   Karen Goh, CSR
                          405 Martin Luther King Blvd., Box 16
                                Georgetown, TX 78626
                                     p: 713.446.9976
                             e: karen.goh.csr@gmail.com

Clerk of the Court
Attn: Jeffrey Kyle

To Whom It May Concern:

Re: Trial Court Cause Number: 14-02154-2
Style:
State of Texas
v.
Alicia Marie Midkiff

I sincerely apologize to the Court for the delay in filing the record in the above case due
to handling a personal family emergency in Houston. I have received notification of the
new filing due date, Friday, January 23, 2015. The record is currently being proofread,
and I will be able to file it with no additional requests for extension by Friday, January
30, 2015, and I am respectfully asking the Court to grant me an additional week to allow
time for any necessary corrections to be made, although the record will most likely be
filed by the current due date.

Thank you for your patience.

Sincerely,

Karen Goh, CSR